                                                                            USDC SDNY
                                                                            DOCUMENT
   UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
   SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
   ---------------------------------------------------------------x         DATE FILED: 12/05/2019

   UNITED STATES OF AMERICA                                      :           NOTICE

                     - v. -                                      :           19 Cr. 281 (LGS)

   LINCOLN ACOSTA,                                               :

                              DEFENDANT.                         :

   ---------------------------------------------------------------x


           PLEASE TAKE NOTICE, that upon the annexed declarations of Sarah

   Baumgartel, Esq. and Lincoln Acosta, and the attached exhibits and memorandum

   of law, the undersigned will move this Court, before the Honorable Lorna G.

   Schofield, United States District Judge for the Southern District of New York, at a

   time to be designated by the Court, for an order, pursuant to Rule 12 of the Federal

   Rules of Criminal Procedure, suppressing evidence obtained in violation of the Fourth

   and Fifth Amendments to the United States Constitution, or granting an evidentiary

   hearing on this motion, and granting such further relief as the Court deems proper.

   Dated:           New York, New York
                    August 2, 2019
                                                                 Respectfully submitted,
                                                                 Federal Defenders of New York, Inc.
This motion is DENIED as moot. The Cler
of the Court is directed to terminate the                    By:__/s/ Sarah Baumgartel_______
letter motion at docket number 14.                              Sarah Baumgartel, Esq.
                                                                52 Duane Street, 10th Floor
Dated: December 5, 2019                                         New York, New York 10007
New York, New York                                              Tel.: (212) 417-8772
